Exhibit 10.30
Annex to
Nonqualified Deferred Compensation Arrangements of
ConocoPhillips
Preamble.
ConocoPhillips is a Delaware corporation which has publicly traded stock.
ConocoPhillips, while having its headquarters and substantial operations,
assets, and employees in the United States, operates through numerous
subsidiaries throughout the world, some of which have, or have had, services
performed by directors, officers, employees, and independent contractor
personnel. In some instances, compensation for services performed may include
nonqualified deferred compensation plans as that term is defined in section 409A
of the Internal Revenue Code and the regulations issued thereunder. The purpose
of this Annex is to add certain provisions to any nonqualified deferred
compensation plan to which section 409A applies so as to make such plan
compliant with the provisions of the law. In the event that the provisions
herein conflict with provisions in a written plan document governing a
particular arrangement, then the provision herein shall be superseded by the
conflicting provision in such document, but only to the extent of such conflict.
Even in situations where an arrangement is unwritten, the provisions herein
shall apply. Likewise, in situations where an arrangement generally falls
outside of the scope of section 409A, but due to particular circumstances or
conditions the arrangement becomes subject to section 409A, the provisions
herein shall apply, but only to the extent necessary to comply with section
409A. The provisions herein shall not apply to any arrangements that existed
prior to the effective dates of section 409A and were grandfathered under
section 409A so that the provisions of section 409A do not apply to such
arrangements; provided, however, that in the event such an arrangement becomes
subject to section 409A, for instance, through a material amendment (as that
term is used in the regulations), then the provisions herein shall apply to such
arrangement, but only to the extent necessary to comply with section 409A. The
provisions herein shall apply only to nonqualified deferred compensation
arrangements maintained or sponsored by ConocoPhillips or any member of its
controlled group (as hereinafter defined).

 

1



--------------------------------------------------------------------------------



 



Section 1. Definitions.
Unless otherwise specified in a particular document relating to an NQDC
Arrangement, the following definitions will apply (1) to all NQDC Arrangements
under which benefits are earned or vested on or after January 1, 2005, and
(2) to any other NQDC Arrangement to which there has been a “material
modification” (as that term is used in section 409A of the Code and regulations
thereunder) on or after October 3, 2004.

  (a)   “Affiliated Company” shall mean any corporation or other entity that is
not a Subsidiary but that would be treated as a single employer with
ConocoPhillips, under section 414(b) or (c) of the Code if, in making this
determination, in applying section 1563(a)(1), (2), and (3) of the Code for
purposes of determining a controlled group of corporations under section 414(b)
of the Code and for purposes of determining trades or businesses (whether or not
incorporated) under common control under regulation section 1.414(c)-2 for
purposes of section 414(c) of the Code, the language “at least 50%” were used.  
  (b)   “Affiliated Group” shall mean ConocoPhillips, its Subsidiaries, and it’s
Affiliated Companies.     (c)   “Board” shall mean the Board of Directors of
ConocoPhillips.
    (d)   “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.     (e)   “Company” shall mean ConocoPhillips Company, a Delaware
corporation, which is a Subsidiary of ConocoPhillips.     (f)   “ConocoPhillips”
shall mean ConocoPhillips, a Delaware corporation.     (g)   “Consultant” shall
mean Independent Contractor.     (h)   “Controlled Group” shall mean
ConocoPhillips and its Subsidiaries.     (i)   “Director” shall mean a member of
the Board of Directors of ConocoPhillips.     (j)   “Employee” shall mean an
employee of ConocoPhillips or any of its Subsidiaries.     (k)   “Employer”
shall mean ConocoPhillips or its Subsidiary or Affiliated Company, as the case
may be, that employs an Employee.     (l)   “Independent Contractor” shall mean
a person other than an Employee or a Nonemployee Director providing bona fide
services to ConocoPhillips or any of its Subsidiaries as a consultant, advisor,
or other service provider, as applicable.     (m)   “International NQDC
Arrangement” shall mean a compensation or benefit plan, program, or arrangement
that is maintained by a Subsidiary for its Employees who are performing services
outside of the United States (or other jurisdictions subject to section 409A of
the Code) which, if maintained for Employees of ConocoPhillips or its
Subsidiaries who perform services within the United States (or other
jurisdictions subject to section 409A of the Code), would be considered a
“nonqualified deferred compensation plan” under section 409A of the Code and the
regulations issued thereunder.     (n)   “Non-Employee Director” shall mean a
Director who is not also an Employee.

 

2



--------------------------------------------------------------------------------



 



  (o)   “NQDC Arrangement” shall mean a “nonqualified deferred compensation
plan” within the meaning of section 409A of the Code and the regulations issued
thereunder that is sponsored or maintained by ConocoPhillips or any of its
Subsidiaries.     (p)   “Participant” shall mean an Employee or other Service
Provider who is eligible to participate in a particular NQDC Arrangement.    
(q)   “Participating Company” shall mean a Subsidiary that has adopted a
particular NQDC Arrangement and one or more Employees of which are Participants
in the particular NQDC Arrangement.     (r)   “Separation from Service” shall
mean the date on which the Participant separates from service with the
Controlled Group within the meaning of Code section 409A, whether by reason of
death, disability, retirement, or otherwise. In determining Separation from
Service, with regard to a bona fide leave of absence that is due to any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than six months, where such impairment causes the Employee to be unable to
perform the duties of his or her position of employment or any substantially
similar position of employment, a 29-month period of absence shall be
substituted for the six-month period set forth in section 1.409A-1(h)(1)(i) of
the regulations issued under section 409A of the Code, as allowed thereunder.  
  (s)   “Specified Employee” shall mean an individual who is a “specified
employee” under section 409A of the Code and the regulations issued thereunder.
    (t)   “Subsidiary” shall mean any corporation or other entity that is
treated as a single employer with ConocoPhillips, under section 414(b) or (c) of
the Code; provided, that in making this determination, in applying section
1563(a)(1), (2), and (3) of the Code for purposes of determining a controlled
group of corporations under section 414(b) of the Code and for purposes of
determining trades or businesses (whether or not incorporated) under common
control under regulation section 1.414(c)-2 for purposes of section 414(c) of
the Code, the language “at least 80%” shall be used without substitution as
allowed under regulations pursuant to section 409A of the Code.     (u)  
“Wholly-Owned Subsidiary” shall mean a Subsidiary that also meets the following
criteria, as applicable: (i) in the case of a corporation, any corporation of
which ConocoPhillips directly or indirectly owns shares representing 100% or
more of the combined voting power of the shares of all classes or series of
capital stock of such corporation which have the right to vote generally on
matters submitted to a vote of the shareholders of such corporation, or (ii) in
the case of a partnership or other business entity not organized as a
corporation, any such business entity of which ConocoPhillips directly or
indirectly owns 100% or more of the voting, capital, or profits interests
(whether in the form of partnership interests, membership interests or
otherwise).

 

3



--------------------------------------------------------------------------------



 



Section 2. Substitution of Language.
Wherever in a particular document relating to an NQDC Arrangement the phrases
“as soon as practicable,” “as soon as possible,” or the like is used, it is
hereby excised. Instead, the date of the related event or date or time otherwise
specified in the document shall be set as the relevant date or time for an
action to be performed or a determination to be made. Participants shall have no
right to complain or make a claim about an action or determination, including
any payment due, that is to be made on a specified date or time if the action or
determination is made no earlier than 30 days prior to the specified date, time,
or event and no later than the end of the calendar year in which such specified
date, time, or event falls (or, if later, by the 15th day of the third calendar
month following the specified date, time, or event).
Section 3. No Suspension of Payments.
In the event that a particular NQDC Arrangement provides that there will be a
suspension of any payment obligation upon the rehire of a former Employee on or
after January 1, 2005, such provision shall be given no force or effect and
payment obligations shall be made as if the former Employee had not been
rehired.
Section 4. Payments to Specified Employees Due to Separation from Service.
In the event that a payment from an NQDC Arrangement is payable to an Employee
due to a Separation from Service and the Employee is a Specified Employee on the
date of Separation from Service, no payment may be made to such Specified
Employee from the NQDC Arrangement before the date that is six months after the
date of Separation from Service or, if earlier, the date of death; provided,
however, that this does not apply to payments that are excepted pursuant to the
last sentence of section 1.409A-3(i)(2)(i) of the regulations issued under
section 409A of the Code.
Section 5. Modification of Single Trigger Payments.
In the event that an NQDC Arrangement provides for payment due to a Change of
Control, Change in Control, or similar term as defined in the NQDC Arrangement,
then the definition of Change of Control, Change in Control, or similar term in
the NQDC Arrangement shall be replaced in determining whether such payment is
due and shall have the same meaning as the term “change in the ownership or
effective control of the corporation, or in the ownership of a substantial
portion of the assets of the corporation” under section 409A of the Internal
Revenue Code; provided, however, that this provision shall not apply to payments
made due to another reason, such as Separation from Service or death, following
the change event.

 

4



--------------------------------------------------------------------------------



 



Section 6. International Plans and Employees.
In the event that an Employee who is a taxpayer subject to the Code becomes a
Participant in an International NQDC Arrangement, then, to the extent that no
exceptions or exclusions apply to prevent taxation pursuant to section 409A of
the Code of the benefits under that International NQDC Arrangement, the Employee
shall have the right to elect payment of the amount of the benefits earned or
vested under that International NQDC Arrangement that are in excess of the
exceptions or exclusions from application of section 409A of the Code. Such
payment, if elected, shall be made on December 31 of the year in which such
benefits accrue.
Section 7. Compliance with Code Section 409A.
It is intended that the NQDC Arrangements comply with section 409A of the Code
and any regulations, guidance and transitional rules issued thereunder, and the
NQDC Arrangements shall be interpreted and operated consistently with that
intent. If the any person with authority to interpret an NQDC Arrangement shall
determine that any provisions of the NQDC Arrangement do not comply with the
requirements of section 409A of the Code, such person shall inform the person
having authority to amend the NQDC Arrangement who may amend the NQDC
Arrangement in any respect it deems necessary (including retroactively) in order
to preserve compliance with said section 409A; provided, however, that any such
amendment affecting amounts previously deferred under the NQDC Arrangement shall
be made in a manner that seeks to preserve the economic value of such deferred
amounts to the Participant.
Executed this 19th day of December, 2008, effective January 1, 2005 (or, in the
case of a material modification to an NQDC Arrangement made on or after
October 3, 2004, effective October 3, 2004).

     
/s/ Carin S. Knickel
 
    
Carin S. Knickel
   
Vice President, Human Resources
   

 

5